Citation Nr: 0731632	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had 22 days of active honorable service, from 
November 18, 1975, to December 10, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  A hearing before the undersigned 
Veterans Law Judge was held in October 2004.  This case was 
remanded for further development in December 2004.  That 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

A psychiatric disability was not exhibited in service and a 
preponderance of the evidence of record is against a finding 
that any current psychiatric disability is otherwise related 
to service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2003 and February 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disability.  In this regard, the Board notes that, while the 
veteran was discharged very shortly after his entrance into 
service, for unsuitability due to character and behavior 
disorders, there is no medical evidence of record indicating 
that the veteran was diagnosed with a psychiatric disorder in 
service, or for many years following service.  The veteran's 
service medical records are negative for complaints of, or 
treatment for, any psychiatric disorder.  There are no 
medical records in the veteran's claims file dated any 
earlier than 1996, over 20 years after the veteran's 
separation from service, indicating any psychiatric 
diagnosis.  While some medical records note the veteran's 
report of psychiatric problems in service, these records are 
clearly the reported history of the veteran, and not medical 
conclusions of the etiology of the veteran's current 
psychiatric diagnoses.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The veteran has argued that he was psychiatrically fine when 
he entered the service, and was later discharged for 
psychiatric problems, and therefore must have incurred a 
psychiatric disability while in service.  The report of the 
veteran's September 1975 service entrance examination is 
completely negative for any reference to any psychiatric 
disorder.  However, the Board notes that the veteran did not 
receive a psychiatric discharge from service; rather, he was 
discharged, as noted above, for unsuitability due to 
character and behavior disorders.  There is no evidence that 
the veteran was found to have a psychiatric disability at any 
time during his brief 22 day period of service.  While the 
veteran claims to have been hospitalized at a naval facility 
in the Great Lakes during his active service, no records of 
such hospitalization have been located.  

In sum, while the veteran currently has a psychiatric 
disability, no medical evidence has been presented to show 
that the veteran had a psychiatric disability in service, and 
no medical evidence has been presented which indicates a link 
between the veteran's current psychiatric disability and 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of psychiatric 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of a psychiatric disability in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating psychiatric disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

The Board finds that the preponderance of the evidence of 
record is against a finding that the veteran's psychiatric 
disability is related to service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


